Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 10 December 2021.

Drawings
The drawing(s) received on 22 May 2019 is/are accepted by the examiner.

Specification
The specification received on 22 May 2019 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-6, 10-12, 14-17 and 19:   Regarding independent Claims 1 and 17, the prosecution history, especially at the previous Remarks by applicant (filed on 10 December 2021, pages 8-10) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 1-6, 10-12 and 14-17 and 19: the prior art does not disclose or suggest a locating and identifying device for a vehicle including a locating and identifying device for a vehicle comprising a coupling means coupled to a 

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           

Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
21 December 2021    

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861